Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response filed on July 14, 2021 has been entered.
Claims 1-12 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I with a species election of (1)    pET22b-SPLamB:IsPETase as the expression vector (see Example 3 in the specification), where the signal peptide is maltoporin (SPLamB) of SEQ ID NO:2,
(2)    IsPETase of SEQ ID NO:6 as the PETase, and
(3)    E. coli BL21 (DE3)-T1R as the host cell (see Example 2)
 in the reply filed on November July 14, 2021 is acknowledged.
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2021.
The elected species is free of the prior art.  Therefore, search and examination has been extended to a recombinant PETase expression vector comprising a polynucleotide encoding Ideonella sakaiensis PETase linked to the C-terminus of a signal peptide or the signal peptide of SEQ ID NO:1, which is disclosed in the prior art, 

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, page 6, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Applicant’s cooperation is requested in reviewing the specification for additional embedded hyperlink and/or other form of browser-executable code that may be present in the specification and making the appropriate correction(s).

Drawings
When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings.  MPEP 2422.02.  See particularly drawing figure 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (Production of extracellular PETase from Ideonella sakaiensis using sec-dependent signal peptides in E. coli.  Biochemical and Biophysical Research Communications.  Volume 508, Issue 1, 1 January 2019, Pages 250-255.  Available online 24 November 2018 – form PTO-1449).
Regarding claim 1, Seo discloses a recombinant PETase (poly(ethylene terephthalate) hydrolase) expression vector comprising a polynucleotide encoding a signal peptide and a polynucleotide encoding a PETase linked to the C-terminus of the polynucleotide encoding the signal peptide  (abstract, 1st full paragraph at page 251, Section 2.1-2.2). Regarding claim 2, the signal peptide comprised in the vector of Seo is a MalE signal peptide having 100% sequence identity to the MalE signal peptide of SEQ  Ideonella sakaiensis (abstract).  Regarding claim 4, the PETase comprised in the vector of Seo lacks the native signal peptide Met1-Ala33 and therefore has 100% sequence identity to the PETase consisting of SEQ ID NO:6 of the instant application (Section 3.1 at page 252 and evidenced by Joo “Overall structure of IsPETase” at page 251 (Structural insight into molecular mechanism of poly(ethylene terephthalate) degradation.  Nat Commun.  2018 Jan 26;9(1):382 – form PTO-892)).  Regarding claim 5, Seo discloses a recombinant PETase producing strain comprising the recombinant PETase vector (Section 2.2 at page 251).  Therefore, the reference of Seo anticipates claims 1-5.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckham (US 2021/0180007 – form PTO-892).
Regarding claim 1, Beckham discloses a recombinant PETase (poly(ethylene terephthalate) hydrolase) expression vector comprising a polynucleotide encoding a signal peptide and a polynucleotide encoding a PETase linked to the C-terminus of the polynucleotide encoding the signal peptide  ([0008], [0040]-[0042], and [0046]-[0048). Regarding claim 3, the PETase of Beckham is from Ideonella sakaiensis ([0008] and [0041]).  Regarding claim 5, Beckham discloses a recombinant PETase producing strain comprising the recombinant PETase vector ([0008] and [0046]-[0048]).  Therefore, the reference of Beckham anticipates claims 1, 3, and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckham (US 2021/0180007 – form PTO-892) and Choi (Secretory and extracellular production of recombinant proteins using Escherichia coli.  Appl Microbiol Biotechnol . 2004 Jun;64(5):625-35. Epub 2004 Feb 14. – form PTO-892).
Regarding claim 1, Beckham discloses a recombinant PETase (poly(ethylene terephthalate) hydrolase) expression vector comprising a polynucleotide encoding a secretion signal peptide and a polynucleotide encoding a PETase linked to the C-terminus of the polynucleotide encoding the secretion signal peptide  ([0008], [0040]- Ideonella sakaiensis ([0008] and [0041]).  Regarding claim 5, Beckham discloses a recombinant PETase producing strain comprising recombinant PETase vector of Beckham ([0008] and [0046]-[0048]).
Beckham does not disclose an expression vector comprising a polynucleotide encoding the secretion signal peptide of SEQ ID NO:1 (MalE).  However, use of MalE as a secretion signal peptide was known in the art.
Choi discloses secretion signal peptides in production of recombinant proteins in E. coli (abstract).  Regarding claim 2, Choi discloses a secretion signal peptide MalE having 100% sequence identity to the secretion signal peptide consisting of the amino acid sequence of SEQ ID NO:1 of the instant application or a LamB signal peptide comprising the LamB signal peptide of SEQ ID NO:2 of the instant application (Table 1 and Figure 1).
Therefore, combining the teachings of Beckham and Choi, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the recombinant PETase expression vector of Beckham by replacing the secretion signal peptide with other well known known secretion signal peptides, such as MalE, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to substitute other known secretion signal peptides.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (secretion signal peptides, such as MalE) for another yields predictable results (secretion of recombinant proteins in E. col) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to E. coli was well known in the art.
Therefore, the above references render claims 1-3 and 5 prima facie obvious.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (Structural insight into catalytic mechanism of PET Hydrolase.  Nature Communications, 8 (2106):1-6 (2017) – form PTO-1449) and Choi (Secretory and extracellular production of recombinant proteins using Escherichia coli.  Appl Microbiol Biotechnol . 2004 Jun;64(5):625-35. Epub 2004 Feb 14. – form PTO-892).
Regarding claim 1, Han discloses a recombinant PETase expression vector comprising a polynucleotide a PETase without its native N-terminal 29 amino acid signal peptide (“Overall structure of PETase” at page 2 and “Cloning” at page 5). Regarding claim 3, the PETase of Han is from Ideonella sakaiensis (“Cloning” at page 5).  Regarding claim 5, Han discloses a recombinant PETase producing strain comprising the recombinant PETase vector ( “Overall structure of PETase” at page 2 and “Cloning” at page 5).  Han discloses that PETase is secreted and degrades PET (page 2, 2nd full paragraph).

Choi discloses secretion signal peptides in facilitating secretion of recombinant proteins in E. coli (abstract).  Regarding claim 2, Choi discloses a secretion signal peptide MalE having 100% sequence identity to the secretion signal peptide consisting of the amino acid sequence of SEQ ID NO:1 of the instant application  or a LamB signal peptide comprising the LamB signal peptide of SEQ ID NO:2 of the instant application (Table 1 and Figure 1).
Therefore, combining the teachings of Han and Choi, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to enhance expression and secretion of the recombinant PETase by attaching a secretion signal peptide, such as MalE, to the PETase coding sequence.  Using the known technique of linking a secretion signal peptide, such as MalE, to a recombinant protein for facilitating secretion of the recombinant protein in E. coli would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (secretion of a recombinant protein by using a secretion signal peptide) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (expression of PETase) in the prior art and the results would have been predictable to one of ordinary skill in the art.  One of ordinary skill in the art would have had a reasonable expectation of success since Han discloses the cDNA of Ideonella sakaiensis PETase E. coli was well known in the art.
Therefore, the above references render claims 1-3 and 5 prima facie obvious.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (Structural insight into molecular mechanism of poly(ethylene terephthalate) degradation.  Nat Commun.  2018 Jan 26;9(1):382 – form PTO-892) and Choi (Secretory and extracellular production of recombinant proteins using Escherichia coli.  Appl Microbiol Biotechnol . 2004 Jun;64(5):625-35. Epub 2004 Feb 14. – form PTO-892).
Regarding claim 1, Joo discloses a recombinant PETase expression vector comprising a polynucleotide encoding a PETase (“Production of IsPETase” at page 10). Regarding claim 3, the PETase of Joo is an Ideonella sakaiensi PETase (4th full paragraph at page 2).  Regarding claim 4, the PETase of Joo lacks the native signal peptide of Met1-Ala33 and therefore has 100% sequence identity to the PETase consisting of SEQ ID NO:6 of the instant application (“Overall structure of IsPETase” at page 251 and see the sequence alignment below).  Regarding claim 5, Joo discloses a PETase producing strain comprising the PETase expression vector (“Production of IsPETase” at page 10).
Choi does not disclose an expression vector comprising a polynucleotide encoding the secretion signal peptide of SEQ ID NO:1 (MalE).  However, use of MalE as a secretion signal peptide was known in the art.
E. coli (abstract).  Regarding claim 2, Choi discloses a secretion signal peptide MalE having 100% sequence identity to the secretion signal peptide consisting of the amino acid sequence of SEQ ID NO:1 of the instant application or a LamB signal peptide comprising the LamB signal peptide of SEQ ID NO:2 of the instant application (Table 1 and Figure 1).
Therefore, combining the teachings of Joo and Choi, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to enhance expression and secretion of the recombinant PETase by attaching a secretion signal peptide, such as MalE, to the PETase coding sequence.  Using the known technique of linking a secretion signal peptide, such as MalE, to a recombinant protein for facilitating secretion of the recombinant protein in E. coli would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (secretion of a recombinant protein by using a secretion signal peptide) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (expression of PETase) in the prior art and the results would have been predictable to one of ordinary skill in the art.  One of ordinary skill in the art would have had a reasonable expectation of success since Joo discloses an expression vector comprising a polynucleotide encoding Ideonella sakaiensis PETase and use of MalE as a secretion signal peptide for expression of recombinant proteins in E. coli was well known in the art.
prima facie obvious.

Conclusion

	Claims 1-12 are pending.

	Claims 6-12 are withdrawn.

	Claims 1-5 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            

Sequence alignment between truncated Ideonella sakaiensis PETase of SEQ ID NO:6 of the instant application (“Qy”) and full length Ideonella sakaiensis PETase (“Db”)

PETH_IDESA
ID   PETH_IDESA              Reviewed;         290 AA.
AC   A0A0K8P6T7;
DT   11-MAY-2016, integrated into UniProtKB/Swiss-Prot.
DT   11-NOV-2015, sequence version 1.
DT   10-FEB-2021, entry version 33.
DE   RecName: Full=Poly(ethylene terephthalate) hydrolase {ECO:0000303|PubMed:26965627, ECO:0000303|PubMed:29235460, ECO:0000303|PubMed:29666242};
DE            Short=PET hydrolase {ECO:0000303|PubMed:26965627, ECO:0000303|PubMed:29235460, ECO:0000303|PubMed:29666242};
DE            Short=PETase {ECO:0000303|PubMed:26965627, ECO:0000303|PubMed:29235460, ECO:0000303|PubMed:29666242};
DE            EC=3.1.1.101 {ECO:0000269|PubMed:26965627, ECO:0000269|PubMed:29235460, ECO:0000269|PubMed:29374183, ECO:0000269|PubMed:29603535, ECO:0000269|PubMed:29666242};
DE   AltName: Full=PET-digesting enzyme {ECO:0000303|PubMed:29666242};
DE   Flags: Precursor;
GN   ORFNames=ISF6_4831 {ECO:0000312|EMBL:GAP38373.1};
OS   Ideonella sakaiensis (strain NBRC 110686 / TISTR 2288 / 201-F6).
OC   Bacteria; Proteobacteria; Betaproteobacteria; Burkholderiales; Ideonella.
OX   NCBI_TaxID=1547922;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA], FUNCTION, CATALYTIC
RP   ACTIVITY, BIOPHYSICOCHEMICAL PROPERTIES, SUBCELLULAR LOCATION, INDUCTION BY
RP   PET, PATHWAY, AND BIOTECHNOLOGY.
RC   STRAIN=NBRC 110686 / TISTR 2288 / 201-F6;
RX   PubMed=26965627; DOI=10.1126/science.aad6359;
RA   Yoshida S., Hiraga K., Takehana T., Taniguchi I., Yamaji H., Maeda Y.,
RA   Toyohara K., Miyamoto K., Kimura Y., Oda K.;
RT   "A bacterium that degrades and assimilates poly(ethylene terephthalate).";
RL   Science 351:1196-1199(2016).
RN   [2] {ECO:0000244|PDB:5XFY, ECO:0000244|PDB:5XFZ, ECO:0000244|PDB:5XG0, ECO:0000244|PDB:5XH2, ECO:0000244|PDB:5XH3}
RP   X-RAY CRYSTALLOGRAPHY (1.20 ANGSTROMS) OF 30-290 OF WILD-TYPE AND MUTANTS
RP   ALA-160 AND GLY-132/ALA-160 IN COMPLEXES WITH PARA-NITROPHENOL AND
RP   1-(2-HYDROXYETHYL)-4-METHYLTEREPHTHALATE (HEMT), DISULFIDE BOND, FUNCTION,
RP   CATALYTIC ACTIVITY, AND ACTIVE SITE.
RX   PubMed=29235460; DOI=10.1038/s41467-017-02255-z;
RA   Han X., Liu W., Huang J.W., Ma J., Zheng Y., Ko T.P., Xu L., Cheng Y.S.,
RA   Chen C.C., Guo R.T.;
RT   "Structural insight into catalytic mechanism of PET hydrolase.";
RL   Nat. Commun. 8:2106-2106(2017).
RN   [3] {ECO:0000244|PDB:6ANE}
RP   X-RAY CRYSTALLOGRAPHY (2.02 ANGSTROMS) OF 29-290, DISULFIDE BOND, AND
RP   SUBSTRATE DOCKING.
RX   PubMed=29590588; DOI=10.1016/j.bpj.2018.02.005;
RA   Fecker T., Galaz-Davison P., Engelberger F., Narui Y., Sotomayor M.,
RA   Parra L.P., Ramirez-Sarmiento C.A.;
RT   "Active site flexibility as a hallmark for efficient PET degradation by I.
RT   sakaiensis PETase.";
RL   Biophys. J. 114:1302-1312(2018).
RN   [4] {ECO:0000244|PDB:5YFE}
RP   X-RAY CRYSTALLOGRAPHY (1.39 ANGSTROMS) OF 27-290, SUBSTRATE DOCKING,
RP   FUNCTION, CATALYTIC ACTIVITY, BIOPHYSICOCHEMICAL PROPERTIES, ACTIVE SITE,
RP   MUTAGENESIS OF TYR-87; GLN-119; TRP-159; SER-160; MET-161; TRP-185;
RP   ASP-206; SER-214 AND HIS-237, AND DISULFIDE BOND.
RX   PubMed=29603535; DOI=10.1002/cbic.201800097;

RT   "Protein crystallography and site-direct mutagenesis analysis of the
RT   poly(ethylene terephthalate) hydrolase PETase from Ideonella sakaiensis.";
RL   ChemBioChem 19:1471-1475(2018).
RN   [5] {ECO:0000244|PDB:5XJH, ECO:0000244|PDB:5YNS}
RP   X-RAY CRYSTALLOGRAPHY (1.36 ANGSTROMS) OF 34-290 OF WILD-TYPE AND MUTANT
RP   ALA-280, DISULFIDE BOND, SUBSTRATE DOCKING, FUNCTION, CATALYTIC ACTIVITY,
RP   SUBUNIT, ACTIVE SITE, AND MUTAGENESIS OF TYR-87; TRP-159; SER-160; TRP-185;
RP   CYS-203; ASP-206; HIS-237; SER-238; CYS-239; ASN-241 AND ARG-280.
RX   PubMed=29374183; DOI=10.1038/s41467-018-02881-1;
RA   Joo S., Cho I.J., Seo H., Son H.F., Sagong H.Y., Shin T.J., Choi S.Y.,
RA   Lee S.Y., Kim K.J.;
RT   "Structural insight into molecular mechanism of poly(ethylene
RT   terephthalate) degradation.";
RL   Nat. Commun. 9:382-382(2018).
RN   [6] {ECO:0000244|PDB:6EQD, ECO:0000244|PDB:6EQE, ECO:0000244|PDB:6EQF, ECO:0000244|PDB:6EQG, ECO:0000244|PDB:6EQH}
RP   X-RAY CRYSTALLOGRAPHY (0.92 ANGSTROMS), SUBSTRATE DOCKING, FUNCTION,
RP   CATALYTIC ACTIVITY, SUBSTRATE SPECIFICITY, BIOTECHNOLOGY, ACTIVE SITE,
RP   DISULFIDE BOND, AND MUTAGENESIS OF TRP-159; TRP-185 AND SER-238.
RC   STRAIN=NBRC 110686 / TISTR 2288 / 201-F6;
RX   PubMed=29666242; DOI=10.1073/pnas.1718804115;
RA   Austin H.P., Allen M.D., Donohoe B.S., Rorrer N.A., Kearns F.L.,
RA   Silveira R.L., Pollard B.C., Dominick G., Duman R., El Omari K.,
RA   Mykhaylyk V., Wagner A., Michener W.E., Amore A., Skaf M.S., Crowley M.F.,
RA   Thorne A.W., Johnson C.W., Woodcock H.L., McGeehan J.E., Beckham G.T.;
RT   "Characterization and engineering of a plastic-degrading aromatic
RT   polyesterase.";
RL   Proc. Natl. Acad. Sci. U.S.A. 115:E4350-E4357(2018).
RN   [7] {ECO:0000244|PDB:6IJ3, ECO:0000244|PDB:6IJ4, ECO:0000244|PDB:6IJ5, ECO:0000244|PDB:6IJ6}
RP   X-RAY CRYSTALLOGRAPHY (1.40 ANGSTROMS) OF 34-290 OF MUTANTS
RP   ASP-121/HIS-186; GLU-121/HIS-186; ALA-181 AND GLU-121/HIS-186/ALA-280,
RP   DISULFIDE BOND, PROTEIN ENGINEERING, AND MUTAGENESIS OF SER-121; ASP-186
RP   AND ARG-280.
RX   DOI=10.1021/acscatal.9b00568;
RA   Son H.F., Cho I.J., Joo S., Seo H., Sagong H.Y., Choi S.Y., Lee S.Y.,
RA   Kim K.J.;
RT   "Rational Protein Engineering of Thermo-Stable PETase from Ideonella
RT   sakaiensis for Highly Efficient PET Degradation.";
RL   ACS Catal. 9:3519-3526(2019).
RN   [8] {ECO:0000244|PDB:6ILW, ECO:0000244|PDB:6ILX}
RP   X-RAY CRYSTALLOGRAPHY (1.45 ANGSTROMS) OF 28-290 OF WILD-TYPE AND MUTANT
RP   PHE-159, FUNCTION, CATALYTIC ACTIVITY, ACTIVITY REGULATION,
RP   BIOPHYSICOCHEMICAL PROPERTIES, DISULFIDE BOND, AND MUTAGENESIS OF SER-93;
RP   TRP-159 AND ASN-241.
RX   PubMed=30502092; DOI=10.1016/j.bbrc.2018.11.148;
RA   Liu C., Shi C., Zhu S., Wei R., Yin C.C.;
RT   "Structural and functional characterization of polyethylene terephthalate
RT   hydrolase from Ideonella sakaiensis.";
RL   Biochem. Biophys. Res. Commun. 508:289-294(2019).
RN   [9] {ECO:0000244|PDB:6QGC}
RP   X-RAY CRYSTALLOGRAPHY (2.00 ANGSTROMS), AND DISULFIDE BOND.
RX   PubMed=30979881; DOI=10.1038/s41467-019-09326-3;
RA   Palm G.J., Reisky L., Bottcher D., Muller H., Michels E.A.P., Walczak M.C.,
RA   Berndt L., Weiss M.S., Bornscheuer U.T., Weber G.;
RT   "Structure of the plastic-degrading Ideonella sakaiensis MHETase bound to a
RT   substrate.";
RL   Nat. Commun. 10:1717-1717(2019).
CC   -!- FUNCTION: Involved in the degradation and assimilation of the plastic
CC       poly(ethylene terephthalate) (PET), which allows I.sakaiensis to use
CC       PET as its major energy and carbon source for growth. Likely acts
CC       synergistically with MHETase to depolymerize PET (PubMed:26965627).

CC       terephthalate (MHET) as the major product (PubMed:26965627,
CC       PubMed:29666242, PubMed:29603535, PubMed:29374183, PubMed:29235460).
CC       Also depolymerizes another semiaromatic polyester, poly(ethylene-2,5-
CC       furandicarboxylate) (PEF), which is an emerging, bioderived PET
CC       replacement with improved gas barrier properties (PubMed:29666242). In
CC       contrast, PETase does not degrade aliphatic polyesters such as
CC       polylactic acid (PLA) and polybutylene succinate (PBS)
CC       (PubMed:29666242). Is also able to hydrolyze bis(hydroxyethyl)
CC       terephthalate (BHET) to yield MHET with no further decomposition, but
CC       terephthalate (TPA) can also be observed (PubMed:26965627,
CC       PubMed:29603535, PubMed:29374183). Shows esterase activity towards p-
CC       nitrophenol-linked aliphatic esters (pNP-aliphatic esters) in vitro
CC       (PubMed:26965627, PubMed:30502092). {ECO:0000269|PubMed:26965627,
CC       ECO:0000269|PubMed:29235460, ECO:0000269|PubMed:29374183,
CC       ECO:0000269|PubMed:29603535, ECO:0000269|PubMed:29666242,
CC       ECO:0000269|PubMed:30502092}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=(ethylene terephthalate)(n) + H2O = (ethylene
CC         terephthalate)(n-1) + 4-[(2-hydroxyethoxy)carbonyl]benzoate + H(+);
CC         Xref=Rhea:RHEA:49528, Rhea:RHEA-COMP:12420, Rhea:RHEA-COMP:12421,
CC         ChEBI:CHEBI:15377, ChEBI:CHEBI:15378, ChEBI:CHEBI:131701,
CC         ChEBI:CHEBI:131704; EC=3.1.1.101;
CC         Evidence={ECO:0000269|PubMed:26965627, ECO:0000269|PubMed:29235460,
CC         ECO:0000269|PubMed:29374183, ECO:0000269|PubMed:29603535,
CC         ECO:0000269|PubMed:29666242};
CC       PhysiologicalDirection=left-to-right; Xref=Rhea:RHEA:49529;
CC         Evidence={ECO:0000269|PubMed:26965627};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=(2,5-ethylene furandicarboxylate)(n) + 2 H2O = (2,5-ethylene
CC         furandicarboxylate)(n-1) + 2,5-dicarboxyfuran + ethylene glycol + 2
CC         H(+); Xref=Rhea:RHEA:42648, Rhea:RHEA-COMP:14671, Rhea:RHEA-
CC         COMP:14672, ChEBI:CHEBI:15377, ChEBI:CHEBI:15378, ChEBI:CHEBI:30742,
CC         ChEBI:CHEBI:83389, ChEBI:CHEBI:140646;
CC         Evidence={ECO:0000269|PubMed:29666242};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=an acetyl ester + H2O = acetate + an aliphatic alcohol + H(+);
CC         Xref=Rhea:RHEA:12957, ChEBI:CHEBI:2571, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:30089, ChEBI:CHEBI:47622;
CC         Evidence={ECO:0000269|PubMed:26965627, ECO:0000269|PubMed:30502092};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a butanoate ester + H2O = an aliphatic alcohol + butanoate +
CC         H(+); Xref=Rhea:RHEA:47348, ChEBI:CHEBI:2571, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:17968, ChEBI:CHEBI:50477;
CC         Evidence={ECO:0000269|PubMed:26965627, ECO:0000269|PubMed:30502092};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a hexanoate ester + H2O = an aliphatic alcohol + H(+) +
CC         hexanoate; Xref=Rhea:RHEA:47352, ChEBI:CHEBI:2571, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:17120, ChEBI:CHEBI:87656;
CC         Evidence={ECO:0000269|PubMed:26965627, ECO:0000269|PubMed:30502092};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=an octanoate ester + H2O = an aliphatic alcohol + H(+) +
CC         octanoate; Xref=Rhea:RHEA:47356, ChEBI:CHEBI:2571, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:25646, ChEBI:CHEBI:87657;
CC         Evidence={ECO:0000269|PubMed:26965627, ECO:0000269|PubMed:30502092};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a dodecanoate ester + H2O = an aliphatic alcohol + dodecanoate
CC         + H(+); Xref=Rhea:RHEA:47364, ChEBI:CHEBI:2571, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:18262, ChEBI:CHEBI:87659;
CC         Evidence={ECO:0000269|PubMed:30502092};
CC   -!- ACTIVITY REGULATION: Salts and glycerol enhance the enzymatic activity
CC       in vitro towards pNP-esters, while detergents and organic solvents
CC       reduce the enzymatic activity. {ECO:0000269|PubMed:30502092}.

CC       Kinetic parameters:
CC         KM=0.431 mM for pNP-acetate {ECO:0000269|PubMed:30502092};
CC         KM=0.315 mM for pNP-butanoate {ECO:0000269|PubMed:30502092};
CC         KM=0.053 mM for pNP-hexanoate {ECO:0000269|PubMed:30502092};
CC         KM=0.048 mM for pNP-octanoate {ECO:0000269|PubMed:30502092};
CC         KM=2.283 mM for pNP-dodecanoate {ECO:0000269|PubMed:30502092};
CC         Note=kcat is 1590 sec(-1) for the hydrolysis of pNP-acetate. kcat is
CC         1353 sec(-1) for the hydrolysis of pNP-butanoate. kcat is 1345 sec(-
CC         1) for the hydrolysis of pNP-hexanoate. kcat is 519 sec(-1) for the
CC         hydrolysis of pNP-octanoate. kcat is 1531 sec(-1) for the hydrolysis
CC         of pNP-dodecanoate. {ECO:0000269|PubMed:30502092};
CC       pH dependence:
CC         Optimum pH is 9 for PET film hydrolysis (PubMed:26965627). Optimum pH
CC         is 9 for PET (commercial drinking bottle) hydrolysis. Optimum pH is
CC         6.5-8.0 for BHET hydrolysis (PubMed:29603535). Optimum pH is 8.0 for
CC         the hydrolysis of pNP-esters. The enzyme is active at pH 6-10, has an
CC         optimal pH range of 7-9 and it is rapidly inactivated below pH 7.0 or
CC         above pH 9.0 (PubMed:30502092). {ECO:0000269|PubMed:26965627,
CC         ECO:0000269|PubMed:29603535, ECO:0000269|PubMed:30502092};
CC       Temperature dependence:
CC         Optimum temperature is 40 degrees Celsius for PET film hydrolysis
CC         (PubMed:26965627). Optimum temperature is 30 degrees Celsius for PET
CC         (commercial drinking bottle) hydrolysis and BHET hydrolysis
CC         (PubMed:29603535). Optimum pH is 35-45 degrees Celsius for the
CC         hydrolysis of pNP-esters. Remains active even at 65 degrees Celsius

  Query Match             100.0%;  Score 1338;  DB 1;  Length 290;
  Best Local Similarity   100.0%;  
  Matches  257;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RGPNPTAASLEASAGPFTVRSFTVSRPSGYGAGTVYYPTNAGGTVGAIA IVPGYTARQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         34 RGPNPTAASLEASAGPFTVRSFTVSRPSGYGAGTVYYPTNAGGTVGAIA IVPGYTARQSS 93

Qy         61 IKWWGPRLASHGFVVITIDTNSTLDQPSSRSSQQMAALRQVASLNGTSSSPIYGKVDTAR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         94 IKWWGPRLASHGFVVITIDTNSTLDQPSSRSSQQMAALRQVASLNGTSSSPIYGKVDTAR 153

Qy        121 MGVMGWSMGGGGSLISAANNPSLKAAAPQAPWDSSTNFSSVTVPTLIFACENDSIAPVNS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        154 MGVMGWSMGGGGSLISAANNPSLKAAAPQAPWDSSTNFSSVTVPTLIFACENDSIAPVNS 213

Qy        181 SALPIYDSMSRNAKQFLEINGGSHSCANSGNSNQALIGKKGVAWMKRFMDNDTRYSTFAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        214 SALPIYDSMSRNAKQFLEINGGSHSCANSGNSNQALIGKKGVAWMKRFMDNDTRYSTFAC 273

Qy        241 ENPNSTRVSDFRTANCS 257
              |||||||||||||||||
Db        274 ENPNSTRVSDFRTANCS 290